UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                                       No. 95-5145
OMAR WOODBINE, a/k/a Omar
Woodvear,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
James C. Cacheris, Chief District Judge.
(CR-94-350-A)

Argued: November 2, 1995

Decided: March 11, 1996

Before RUSSELL and WIDENER, Circuit Judges, and MICHAEL,
Senior United States District Judge for the Western District of
Virginia, sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Claude David Convisser, Alexandria, Virginia, for Appel-
lant. John Patrick Elwood, Special Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Vir-
ginia, for Appellee. ON BRIEF: Helen F. Fahey, United States Attor-
ney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Omar Woodbine appeals his conviction by jury of illegally re-
entering the United States after having been arrested and deported, in
violation of 8 U.S.C. § 1326(a) and (b)(1). 1 The district court sen-
tenced Woodbine to twenty-four months imprisonment. Woodbine
contends that the evidence adduced at trial was insufficient as a mat-
ter of law to support his conviction. He also challenges several evi-
dentiary rulings made by the district court. Finding no error, we
affirm.
_________________________________________________________________
1 8 U.S.C. § 1326 provides as follows:

         (a) Subject to subsection (b) of this section, any alien who --

         (1) has been arrested and deported or excluded and
         deported, and thereafter

         (2) enters, attempts to enter, or is at any time found in, the
         United States, unless (A) prior to his reembarkation at a
         place outside the United States or his application for admis-
         sion from foreign contiguous territory, the Attorney General
         has expressly consented to such aliens reapplying for admis-
         sion; or (B) with respect to an alien previously excluded and
         deported, unless such alien shall establish that he was not
         required to obtain such advance consent under this chapter
         or any prior Act,

         shall be fined under Title 18, or imprisoned not more than 2
         years, or both.

         (b) Notwithstanding subsection (a) of this section, in the case
         of any alien described in such subsection --

         (1) whose deportation was subsequent to a conviction for
         commission of a felony (other than an aggravated felony),
         such alien shall be fined under Title 18, imprisoned not more
         than 5 years, or both.

                    2
I.

Woodbine initially came to the United States in 1979 on business.
However, he stayed beyond the six months permitted by his visa. In
1983, the Immigration and Naturalization Service ("INS") issued an
Order to Show Cause charging Woodbine with being deportable for
having remained in the country after the expiration of his visa. The
INS simultaneously issued a warrant for Woodbine's arrest and
Woodbine was subsequently arrested. Woodbine was released on
bond and appears to have evaded the INS until 1986 when he was
finally brought before an Immigration Judge. On February 3, 1986,
Woodbine was ordered deported and served with a letter (INS Form
I-294) informing him that re-entry into the United States without per-
mission was punishable as a felony. On February 5, 1986, a Warrant
of Deportation (INS Form I-205) was issued, and the following day,
Woodbine was deported to Panama. In July of 1992, Woodbine was
located in the District of Columbia prison system, triggering this
action.

II.

Woodbine argues on appeal that there was insufficient evidence to
support his conviction. Specifically, Woodbine maintains that the
government failed to prove, as a matter of law, two essential elements
of the charged offense. First, Woodbine contends that the government
failed to prove that Woodbine had been arrested or excluded at the
time he was deported. Second, Woodbine argues that the government
failed to prove identity -- that the person who was deported in 1986
was the same person who was subsequently found in the United
States in 1992. Woodbine also argues that the trial judge committed
reversible error by denying Woodbine's motion to strike expert fin-
gerprint testimony, and by admitting certain evidence over the objec-
tions of defense counsel.

We discuss in detail only Woodbine's claim that the evidence of
arrest was insufficient as a matter of law to support his conviction.2
Evidence is sufficient to support a conviction so long as, "viewing the
_________________________________________________________________
2 We note that this was the only issue raised by defense counsel at oral
argument.

                    3
evidence in the light most favorable to the prosecution, any rational
trier of fact could have found the essential elements of the crime
beyond a reasonable doubt." Jackson v. Virginia, 443 U.S. 307, 319
(1979).

III.

Woodbine argues that the government failed to prove that he was
arrested prior to his deportation in 1986 -- an essential element of the
crime charged. Rather, it is possible, Woodbine contends, that he vol-
untarily submitted himself to physical deportation without having
been arrested. Woodbine concedes there was evidence before the jury
that he was taken into custody in 1983, pursuant to the arrest warrant
and Order to Show Cause issued by the INS.3 However, Woodbine
argues that this arrest is not equivalent to the"arrest" contemplated
by § 1326. Instead, Woodbine asserts that an"arrest" under § 1326
signifies an arrest occurring after a show cause hearing, not one
undertaken for the purpose of securing the presence of a potential
deportee at a show cause hearing.

Woodbine relies for support on United States v. Wong Kim Bo, 466
F.2d 1298 (5th Cir.), reh'g denied, 472 F.2d 720 (1972). In that case,
the Fifth Circuit held that evidence of an arrest carried out pursuant
to an Order to Show Cause was insufficient to meet the arrest require-
_________________________________________________________________
3 On June 14, 1995, the government, in an effort to buttress its argu-
ments on appeal with respect to the "arrest" prong, filed a motion for
leave to file a supplemental appendix. That motion was granted and the
government subsequently filed two trial exhibits as part of its supplemen-
tal appendix. The first, Government Exhibit 5-A, is a 1983 notice written
on INS letterhead, commanding one Valerie Woodbine to surrender the
defendant for a hearing "pursuant to the terms of the bond posted by you
for the release from custody of the above-named alien." The second,
Government Exhibit 5-C, is a 1986 notice written on INS letterhead,
releasing Woodbine from custody pending his deportation. On October
31, 1995, Woodbine filed a motion to vacate the order granting the gov-
ernment leave to file the supplemental appendix on the grounds that the
government did not move into evidence the two exhibits comprising the
appendix. The government does not oppose Woodbine's motion to
vacate and we, therefore, grant the motion. Accordingly, we do not rely
in any way upon the exhibits contained in the supplemental appendix.

                    4
ment of § 1326. In reaching its decision, the Fifth Circuit reasoned
that the purpose of the arrest element of § 1326 is to afford aliens "all
notice reasonably possible relating to their status." Id. at 1304. In
other words, the court opined that unless an alien is arrested, he or she
will not have adequate notice that re-entering the country after being
deported is illegal. Moreover, it was the court's judgment that an
arrest for purposes of securing a potential deportee's presence at a
show cause hearing did not afford the potential deportee adequate
notice of his or her status and, thus, was not an"arrest" for purposes
of § 1326.

Although we have reservations about the correctness of the court's
holding in Wong Kim Bo,4 we conclude that the case ultimately under-
mines, rather than supports, Woodbine's appeal. Simply stated, Wong
Kim Bo is distinguishable from the present case because a Warrant of
Deportation and INS Form I-294 were never issued in that case. Id.
at 1301. The Fifth Circuit itself noted the importance of this distinc-
tion: "If a Warrant of Deportation (INS Form I-205) and the accompa-
nying INS form I-294 had been issued, there could be no doubt that
the defendant had been fully informed as to the legal effect of his
departure and the consequences of his reentry." Id. at 1305. Thus,
"service of the Warrant of Deportation [ ] must be characterized as an
`arrest'" for purposes of § 1326. Id. at 1305 n. 17; see also United
States v. Hernandez, 693 F.2d 996, 998 (10th Cir. 1982), cert. denied,
459 U.S. 1222 (1983) (issuance of Warrant of Deportation constitutes
an "arrest" for purposes of § 1326).
_________________________________________________________________

4 It appears to us that a pre-hearing arrest and Order to Show Cause
gives a potential deportee ample notice that he cannot get on the next
plane back to the U.S. if and when he is adjudged deportable and is actu-
ally deported. Indeed, common sense dictates such a conclusion. Other-
wise, there would be no reason for the government to set in motion its
cumbersome deportation machinery. Furthermore, as the Fifth Circuit
appeared to concede in its subsequent opinion denying a rehearing in the
Wong Kim Bo case, 472 F.2d 720, 722 (5th Cir. 1972), the government
is not required under § 1326 to show specific intent on the part of the
alien. Thus, we fail to see the importance of notice in the first instance.

                    5
It is undisputed that Woodbine was served both with a Warrant of
Deportation and with INS Form I-294 and that these documents were
admitted into evidence.5 Thus, there was sufficient evidence for the
jury to conclude that Woodbine had been "arrested" prior to being
deported.

IV.

We have considered Woodbine's other objections and find them
without merit. The government proved the identity element of the
offense through fingerprint and handwriting specialists. Although
Woodbine contends that the expert testimony was not persuasive, the
jury could accept or reject it. In addition, the district court did not
abuse its discretion in making its evidentiary rulings. Accordingly, we
affirm Woodbine's conviction.

AFFIRMED
_________________________________________________________________
5 Woodbine argues that he was not served with these documents until
he was brought to the airport to be deported. Apparently, Woodbine
believes that the issuance of the documents at the airport vitiated their
ability to consummate an arrest because Woodbine was about to get on
an airplane. We are puzzled by this argument since Woodbine contends
that the sine qua non of an "arrest" for purposes of § 1326 is the provi-
sion of notice of the inability to re-enter the country. Given that Wood-
bine concedes he received the Warrant of Deportation and INS form
I-294 at the airport, the timing of the issuance of those documents would
appear to have little import for determining whether an "arrest" was
effectuated.

                    6